DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 10, and 20-21 rejected under 35 U.S.C. 103 as being unpatentable over D1 (JP 2013-61593 A) in view of D2 (JP 2013-80039 A) in view of D3 (JP 2014-170094 A).
Regarding claims 1, 2, 10, and 20, D1 teaches an optical device comprising: 
A virtual image display device (100) with a frame (121), first display device (100A) and a second display device (100B), where the first display device (100A) is provided with an image forming device (10) and a light guide optical device (20); where the optical device comprises:
a light guide plate (20a) including a first surface (21a) and a second surface (21b) facing the first surface (Figs. 1, 2, ¶26-36), wherein light incident from an image forming device (10) is propagated by total reflection inside and then emitted toward an observer (Figs. 1, 2, ¶26-36); 
a first deflection means (HE1) arranged on at least one of the first surface or the second surface of the light guide plate (Figs. 1, 2, 11B), the first deflection means deflecting the light incident on the
light guide plate to cause the light incident on the light guide plate to be totally reflected inside the light guide plate (¶80, Fig. 11B, HE1); and 
a second deflection means (HE2) arranged on at least one of the first surface or the second surface (Figs. 1, 2, 11B), the second deflection means deflecting the light propagated by total reflection
inside the light guide plate to cause the light propagated by total reflection inside the light guide plate to be emitted from the light guide plate (¶80, Fig. 11B, HE2), 
wherein the light guide plate (20) includes a substrate including a first surface and a second surface facing the first surface (light guide member 21), a first film formed on the first surface of the
substrate (¶43), the first film containing an organic material (¶43), and a second film formed on the second surface of the substrate (¶43), the second film containing an organic material (¶43).
	D1 does not explicitly show the films are planarizing films.
	D2 indicates that the films (27) on first and second reflective surfaces (¶39, Fig. 3B) fill fine asperities (141), i.e. smooth them, with a refractive index difference between the surfaces and the films being approximately equal (¶65-68, Fig. 3B, Fig. 7). D3 explicitly shows the film on the first and second ¶19-20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have planarized the first and second surfaces of D1 according to the teachings of D2 and D3 and thereby reduced stray viz. unwanted, or ghost, light components.
Regarding claim 4, the modified D1 teaches the optical device according to claim 1, but does not explicitly show wherein a value of Rq of an outer surface of a portion of the first planarizing film included in a region of the light guide plate sandwiched by orthogonal projection images on the substrate of the first deflection means and the second deflection means is less than or equal to 3 nm, and a value of Rq of an outer surface of a portion of the second planarizing film included in the region of the light guide plate sandwiched by the orthogonal projection images on the substrate of the first deflection means and the second deflection means is less than or equal to 3 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, the modified D1 has demonstrated the planarization film coated surfaces as cited above with respect to claim 1. Benefit of minimizing the roughness, i.e. making the surface as flat as possible, improves the uniformity of the optical response across the surface, minimizing optical aberration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have minimized the film roughness of the planarization films of the modified D1 and thereby improved the uniformity of the optical response across the surface, minimizing optical aberration.
Regarding claim 5, 6, and 8, the modified D1 teaches the optical device according to claim 1, but does not explicitly show wherein a thickness of a portion of the first planarizing film included in a region 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, the modified D1 has demonstrated the planarization film coated surfaces as cited above with respect to claim 1. Benefit of minimizing the thickness of the planarizing films to be of equal amounts and thicknesses include minimizing optical aberration due to surface roughness while reducing the amount of material required, thereby reducing cost and weight of the article, and ensuring equal deflection by the first and second surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thicknesses and material amounts of the planarization films of the modified D1 for the purpose of minimizing optical aberration due to surface roughness while reducing the amount of material required, thereby reducing cost and weight of the article, and ensuring equal deflection by the first and second surface.
Regarding claim 7, the modified D1 teaches the optical device according to claim 1, but does not explicitly show wherein a parallelism of an outer surface of a portion of the second planarizing film included in a region of the light guide plate sandwiched by orthogonal projection images on the substrate of the first deflection means and the second deflection means with respect to an outer surface of a portion of the first planarizing film included in the region of the light guide plate sandwiched by the 
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, the modified D1 has demonstrated the opposing deflection means as cited above with respect to claim 1. Benefit of maximizing the parallelism minimizes optical aberration, e.g. angular spread of different wavelengths, due to changes in angle of the first and second deflection means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have maximized the parallelism of the first and second deflection means and
thereby prevented optical aberration, e.g. angular spread of different wavelengths, due to changes in angle of the first and second deflection means.
Regarding claim 13, the modified D1 teaches the optical device according to claim 1, and further discloses wherein a thickness of the substrate is 0.4 mm to 10 mm (¶36).
Regarding claim 14, the modified D1 teaches the optical device according to claim 1, the modified D1 further discloses wherein it is satisfied that |n1 – n0| / n0 <= 0.03 and |n2-n0|/n0 <= 0.03 (D2, ¶65-68, Fig. 3B, Fig. 7, indicating that the refractive index differences between the planarizing films and the surfaces are approximately equal) where n1 is a refractive index of a material constituting the first planarizing film, n2 is a refractive index of a material constituting the second planarizing film, and n0 is a refractive index of a material constituting the substrate.
Regarding claim 16, the modified D1 teaches the optical device according to claim 1, but does not explicitly show wherein a light transmittance of a material constituting the substrate with respect to the light incident on the light guide plate is greater than or equal to 14% when a thickness of the material constituting the substrate is 60 mm, a light transmittance of a material constituting the first 
However, absent any criticality of the 60mm thickness toward attaining sufficient planarization alongside sufficient illumination, one of ordinary skill in the art would readily employ a highly transmittant coating, i.e. greater than 14%, else the hologram elements (HE1, HE2) would not be sufficiently illuminated due to covering by the film(s).
Regarding claim 18, the modified D1 teaches the optical device according to claim 1, but does not explicitly showwherein a thickness of the first planarizing film is n1-A0/4, or a thickness of the second planarizing film is n2-A0/4, or the thickness of the first planarizing film is n1-A0/4, and the thickness of the second planarizing film is n2-A0/4, where AO is a wavelength of the light incident on the light guide plate, n0 is a refractive index of the substrate, n1 is a refractive index of the first planarizing film, where n1 < n0, and n2 is a refractive index of the second planarizing film, where n2 < n0.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, the modified D1 has demonstrated the planarization film coated surfaces as cited above with respect to claim 1. Benefit of optimizing the thickness of the planarizing film in accordance with wavelength of the light being deflected produces phase changes resulting in beneficial interference effects for the purpose of minimizing optical aberration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the planarizing film thicknesses in accordance with the 
Regarding claim 19, the modified D1 teaches the optical device according to claim 1, and D1 explicitly shows wherein the first deflection means and the second deflection means are arranged on a second surface side of the substrate (Fig. 11B) and an antireflection layer with index n3 on the first planarizing film with index n1 (Fig. 11B).
The modified D1 does not explicitly show n3 < n1, and a thickness of n3-A0/4 is formed on an outer surface of the first planarizing film, where n1 is a refractive index of a material constituting the first planarizing film, and AO is a wavelength of the light incident on the light guide plate.
Regarding n3 < n1, the index of an antireflection film being lower than that of the material on which it is disposed is well known from the investigations of Lord Rayleigh in the 19th century. Regarding the thickness of the antireflection film, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, the modified D1 has demonstrated the antireflection film coated surfaces as cited above with respect to claim 1. Benefit of optimizing the thickness of the antireflection film in accordance with wavelength of the light being deflected produces phase changes resulting in beneficial interference effects for the purpose of minimizing reflection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the antireflection film thicknesses in accordance with the wavelength of light deflected for the purpose of producing phase changes resulting in beneficial interference effects for the purpose of minimizing reflection.
Regarding claim 21, the modified D1 further discloses a display device (Fig. 1) comprising: a frame (121) to be mounted on a head of an observer (eyeglasses as in Fig. 1); and an image display 100A) attached to the frame (121), wherein the image display device includes an image forming device (10, Fig. 2), and an optical device according to claim 1 (supra).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of D4 (JP 2014-35395 A).
Regarding claim 3, the modified D1 teaches the optical device according to claim 1, but does not explicitly show wherein a main component of the substrate is a cycloolefin polymer. However, it has been held that selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.07. Since D4 indicates a cycloolefin polymer as the material for a prism main body (¶31), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such optical material for the substrate of D1.
Regarding claim 15, the modified D1 teaches the optical device according to claim 1, D1 does not explicitly show wherein it is satisfied that n1 >= 1.48, n2 >= 1.48, and n0 >= 1.48, where n1 is a substrate refractive index of a material constituting the first planarizing film substrate, n2 is a substrate refractive index of a material constituting the second planarizing film substrate, and n0 is a refractive index of a material constituting the substrate.
It has been held that selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.07. D4 indicates cycloolefin for a prism main body (¶31). D2 teaches ¶65-68, Fig. 3B, Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that choice of cycloeolefin for the planarizing film and following the teachings of D2 to render the refractive index difference(s) to be equal satisfies the claimed range.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of D5 (JP 2016-170372 A).
Regarding claim 9, 11, and 12, the modified D1 teaches the optical device according to claim 1, but does not explicitly show wherein the first planarizing film and the second planarizing film each contain a material whose main component is an organic material containing an acrylic material. However, it has been held that selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.07. The structrural disposition of the film and/or hologram elements being known from the modified D1 and since D5 teaches a urethane acrylate UV curable resin as the material for the film (¶45), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select such a material for the deflection means of the modified D1.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 1 above, and further in view of Puetz (US 20200192095 A1).
Regarding claim 17, the modified D1 teaches the optical device according to claim 1,but does not explicitly show wherein a first adhesive layer is formed between the first deflection means and the 
Puetz explicitly shows adhesive fastening (45 and 51) between the layers disposed on the first and second surface (Fig. 4, ¶45, ¶47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added functional optical films to the first and second surfaces of D1 using adhesives according to the teachings of Puetz and thereby predictably secured the desired optical functional film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872